                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                            NO. 5:15-HC-2009-FL


    TODD JOSEPH MARTIN,                              )
                                                     )
                   Petitioner,                       )
                                                     )
         v.                                          )                         ORDER
                                                     )
    ERIC A. HOOKS, Secretary of                      )
    Department of Public Safety, and                 )
    HUBERT CORPENING, Administrator                  )
    of Marion Correctional Institution,              )
                                                     )
                   Respondents.1                     )



         The matter comes before the court on respondents’ motion to exceed the page limitation

for their brief, (DE 42), as well as the parties’ cross-motions for summary judgment, pursuant to

Federal Rule of Civil Procedure 56(a). (DE 39, 45). The issues raised have been fully briefed,

and in this posture are ripe for ruling. For the reasons that follow, respondents’ motion to exceed

the page limitation is granted. Respondents’ motion for summary judgment is granted, and

petitioner’s motion for the same is denied.

                                      STATEMENT OF THE CASE

         On November 2, 2009, defendant was found guilty of assault by strangulation against his

then-wife Mary,2 based on incidents that occurred August 19, 2008. Mistrial was declared as to

the remaining charges before the jury, including first-degree kidnapping, attempted murder, first-


1
         The court AMENDS the case caption to reflect the parties named in petitioner’s petition under 28 U.S.C. §
2254 for writ of habeas corpus by a person in state custody, filed February 5, 2019. (DE 34).
2
         The court uses a pseudonym to protect the victim’s identity.
degree rape, two counts of first-degree sexual offense. The case came on for trial again on January

3, 2011. Petitioner was represented by a new attorney, Philip Clarke, III (“trial counsel”), after his

original attorney withdrew.

       On January 7, 2011, the jury returned not guilty verdicts for the charges of attempted

murder and first-degree rape. The jury found petitioner guilty of first-degree kidnapping, first-

degree sexual offense (fellatio), and second-degree sexual offense (anal intercourse). Petitioner

was sentenced to a minimum term of 100 months to a maximum term of 129 months’ imprisonment

for second-degree sexual offense and 288 to 355 months’ imprisonment for first-degree sexual

offense, sentences to run consecutively. The North Carolina Court of Appeals vacated petitioner’s

first-degree kidnapping conviction, but upheld petitioner’s convictions for second-degree sexual

offense and first-degree sexual offense. State v. Martin, 222 N.C. App. 213, 218–22 (2012).

Thereafter, the North Carolina Supreme Court denied petitioner’s request for discretionary review.

State v. Martin, 366 N.C. 413 (2012).

       On March 10, 2014, petitioner, acting through counsel, filed a motion for appropriate relief

(“MAR”) in Carteret County Superior Court. Without holding evidentiary hearing, the superior

court denied the MAR on December 4, 2014. Petitioner commenced the instant federal action on

January 22, 2015, and requested a stay pending state appellate review of his MAR. The North

Carolina Court of Appeals reversed the state trial court’s denial of the MAR, concluding that

petitioner’s motion for appropriate relief could not be resolved solely on the basis of the record

and directing the state trial court conduct an evidentiary hearing. State v. Martin, 244 N.C. App.

727, 738 (2016).

       On May 8 and 9, 2017, the state trial court conducted evidentiary hearing on petitioner’s

MAR. After receiving testimony and exhibits from the parties, the state trial court denied



                                                  2
petitioner’s MAR on the merits by order entered October 10, 2017. Discretionary review was

denied by the North Carolina Court of Appeals on February 26, 2018, and by the North Carolina

Supreme Court on October 2, 2018.

       The court lifted the stay of this action on October 9, 2018, and granted petitioner’s request

to file amended petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254. Petitioner filed

amended petition on February 5, 2019, which raises two grounds for relief: 1) his trial counsel

failed to provide him constitutionally effective assistance, and 2) the government violated its

constitutional duty to disclose exculpatory or impeachment evidence. In support of the petition,

petitioner attached numerous exhibits (see DE 34-2), as well as the transcripts of his MAR hearing

(“MAR Tr.” (DE 34-3)), second trial (“Second Trial Tr.” (DE 34-4)), and first trial (“First Trial

Tr.” (DE 34-5)).

       Respondents filed their instant motions on March 22, 2019, relying upon prior orders

entered by the state trial court and state appellate courts, the records on appeal, the judgments

entered in the state proceedings, motions, and other briefing by the parties. Petitioner cross-moved

for summary judgment on April 12, 2019, relying upon the record before the court.

                                STATEMENT OF THE FACTS

       In its opinion directing the state trial court to conduct an evidentiary hearing on petitioner’s

MAR, the North Carolina Court of Appeals summarized the factual background as follows:

       In 2008, Defendant and Mary separated but Defendant remained actively involved
       with the couple’s two children who remained in the family home with Mary.
       According to Mary’s testimony, during the evening of 18 August 2008, Defendant
       ate with her and the children and helped get them ready for bed. After that,
       Defendant left to go to work. Mary denied that Defendant was planning on
       returning to the home that night to sleep on the sofa. During the early morning
       hours, Mary awoke and noticed that her television, which she generally kept on,
       was off and saw her husband lying on the floor beside her bed, naked and sleeping.
       Mary began yelling at him that he had to leave. Defendant then climbed on top of
       her, removed her shorts, and start[ed] penetrating her vaginally.

                                                  3
Mary further testified that Defendant took her cell phone away and handcuffed her
to the bed using a set of novelty handcuffs from his nightstand. Mary denied that
she and Defendant had used the handcuffs before but acknowledged that they kept
other novelty items in the top drawer of the nightstand. She was able to release the
handcuffs, but once Defendant realized that she had done so, he stood on the bed,
pulled her up by her hair, and forced his penis into her mouth. He flipped her onto
her stomach after she tried to pull away and put her in a choke hold. He told her
that he would kill her and “put [her] in a pond” near the house. Eventually, Mary
lost consciousness. During cross-examination, Mary claimed that she was
screaming and yelling during the entire incident prior to losing consciousness.

When Mary woke up, Defendant was penetrating her anally, and she was lying in
a pool of urine on the bed. Mary testified that when Defendant was “ready to
finish,” he pulled her up and ejaculated in her mouth. Defendant laid on the bed and
eventually fell asleep. Before he fell asleep, Defendant told Mary that he had been
at a bar that night using cocaine and had planned to kill himself with a gun he kept
in his truck. After Defendant was asleep, Mary found her car keys, grabbed her two
children, and ran out the front door.

Mary drove to her friend Ashley Lawson’s (“Ashley’s”) house. Mary told Ashley
that Defendant had tried to kill her. Ashley called the police. Eventually, Ashley
went with Mary to Carteret General Hospital where Mary worked part-time as a
nurse. In the emergency room, Mary met with Sheila Martin (“Sheila”), a sexual
assault nurse examiner (“SANE”), who examined Mary. Mary had been one of
Sheila’s students when Sheila was teaching part-time in a LPN program at the local
community college. Sheila took several swabs from Mary's mouth, vagina, and
anus.

At trial, Sheila testified that after Mary told her the details of the assault, Sheila
conducted a head-to-toe exam. She noted petechiae—red or purple marks on the
skin caused by bleeding into the skin from broken capillaries—all over Mary’s face.
She also noticed a mark on Mary’s neck, circumferential marks on her wrists, and
a small tear in the top of her mouth. Sheila also conducted a pelvic exam and noticed
no bruising or tears in Mary’s vaginal or rectal area. She testified that this was not
uncommon and that, in many cases of rape, there is no tearing or bruising. In other
words, according to Sheila, the absence of tearing or bruising does not necessarily
mean that sex was consensual. Sheila noticed some blood in Mary’s cervical os, an
opening between the cervix and the uterus.

Mary also testified at trial about a prior incident in March 2008 when Defendant
attempted to rape her but she was able to talk him out of it on that occasion, and
about two other incidents, in the spring or fall of 2006 and in January or February
in 2007, when Defendant had had sex with her against her will. After the incident
in March 2008, Mary called the police, and Officer Horst with the Newport Police
Department responded. After that incident, Mary claimed that she and Defendant
began attending counseling.


                                          4
Jessica Posto, a forensic biologist with the State Bureau of Investigation, (“Ms.
Posto”) testified at trial regarding the testing of evidence obtained from the sexual
assault evidence collection kit used at the hospital and from clothing Mary was
wearing the night of 18 August 2008. Ms. Posto found sperm on Mary’s tank top,
but vaginal, rectal, and oral swabs came back negative for semen. The vaginal swab
tested positive for blood.

The only testimony defense counsel offered to rebut the State’s medical evidence
was that of Brent Turvey (“Mr. Turvey”). Mr. Turvey was a forensic scientist hired
by the defense to explain “why evidence is, what it means, what it does not mean,
very often what can be done with the evidence, [and] what hasn’t been doing with
the evidence.” In his affidavit attached in support of Defendant’s MAR, Mr. Clarke
refers to Mr. Turvey as an expert in “rape investigations.” However, Mr. Turvey
does not have a medical background. During voir dire, outside the presence of the
jury, Mr. Turvey claimed to have performed forensic examinations of sexual
assaults for court purposes, including crime reconstruction and examinations of the
physical evidence. Mr. Turvey stated that he had been asked to look at the physical
evidence in this case to determine whether it supported Mary’s version of the
events. During his lengthy voir dire, Mr. Turvey testified that the physical evidence
was inconsistent with the alleged version of events leading up to the sexual assault,
the physical evidence was inconsistent with Mary’s version of the sexual assault,
and there was evidence that Mary was making false sexual assault allegations that
the police failed to further investigate. Mr. Turvey attempted to testify several times
about the SANE’s findings, but Judge Alford stopped his testimony, noting that Mr.
Turvey did not have a medical degree.

After voir dire, Judge Alford excluded Mr. Turvey’s testimony, noting that:

the Court has heard the testimony of Mr. Turvey, has reviewed his curriculum vitae.
He has, the Court has reviewed his forensic examination, and from all of that this
Court can only conclude that the defendant seeks through Mr. Turvey to offer
certain opinions about the investigation that was done in this case about which
expert testimony is not needed. He also seeks in his opinions to invade the province
of the jury. He also seeks to offer opinions on the evidence involving the credibility
of certain witnesses and other evidence, which is totally, totally within the province
of the jury; and we don’t need expert testimony to show inconsistencies in the
evidence, and as such and for other reasons, this Court will not permit the admission
of that testimony or his admission as an expert witness.

Judge Alford acknowledged that “inconsistencies” existed in this case but that
“nobody needs an expert to show[ ] those inconsistencies.”

Defendant, who testified on his own behalf at trial, admitted engaging in sex with
Mary, but claimed that it was consensual and that nothing the couple did that night
was “new.” According to Defendant, after engaging in consensual sex, Mary began
asking him about other women. Defendant admitted to her that he had been talking
to another woman and that he was planning to see her. Defendant refused to identify

                                          5
       the woman because it would “confirm [Mary’s] suspicions.” Mary became very
       upset and started threatening Defendant about his job and the children. Mary tried
       to kick him out of the house, and Defendant admitted that he placed her in a
       chokehold. After he released her, Defendant told her that “if [she] keep[s] fucking
       around [he’ll] put [her] ass in that pond.” Mary went to the bathroom and noticed
       how red her eyes were from being placed in the chokehold. Eventually, Defendant
       fell asleep. When he woke around 5:15 a.m., he noticed that Mary and the children
       were gone. Defendant called Mary’s phone and knew, based on the background
       noises, that she was at the hospital. He drove to the hospital to try and see her, but
       he was refused access. Defendant was arrested later that same day.

State v. Martin, 244 N.C. App. 727, 728–31 (2016). Additional facts pertinent to the instant

motions will be discussed below.

                                    COURT’S DISCUSSION

A.     Respondents’ Motion for Leave to Exceed Page Limitation

       Respondents request permission to exceed the page limitation for their memorandum in

support of their motion for summary judgment. For good cause shown, the motion for leave is

GRANTED.

B.     Standard of Review

       Summary judgment is appropriate when there exists no genuine issue of material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v.

Liberty Lobby, 477 U.S. 242, 247 (1986). The party seeking summary judgment bears the burden

of initially coming forward and demonstrating an absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has met its burden, the

nonmoving party then must affirmatively demonstrate that there exists a genuine issue of material

fact requiring trial. Matsushita Elec. Industrial Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986). There is no issue for trial unless there is sufficient evidence favoring the non-moving party

for a jury to return a verdict for that party. Anderson, 477 U.S. at 250.




                                                 6
       The standard of review for habeas petitions brought by state inmates, where the claims

have been adjudicated on the merits in the state court, is set forth in 28 U.S.C. § 2254(d). That

statute states that habeas relief cannot be granted in cases where a state court considered a claim

on its merits unless the decision was contrary to or involved an unreasonable application of clearly

established federal law as determined by the United States Supreme Court, or the state court

decision was based on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d)(1) and

(2). A state court decision is “contrary to” Supreme Court precedent if it either arrives at “a

conclusion opposite to that reached by [the Supreme] Court on a question of law” or “confronts

facts that are materially indistinguishable from a relevant Supreme Court precedent and arrives at

a result opposite” to that of the Supreme Court. Williams v. Taylor, 529 U.S. 362, 406 (2000). A

state court decision “involves an unreasonable application” of Supreme Court law “if the state

court identifies the correct governing legal principle from [the Supreme] Court’s cases but

unreasonably applies it to the facts of the state prisoner’s case.” Id. at 407; see White v. Woodall,

134 S. Ct. 1697, 1702–07 (2014); Nevada v. Jackson, 133 S. Ct. 1990, 1992 (2013) (per curiam).

A state court decision also may apply Supreme Court law unreasonably if it extends existing

Supreme Court precedent to a new context where it does not apply, or unreasonably refuses to

extend existing precedent to a new context where it should apply. Id. The applicable statute

       does not require that a state court cite to federal law in order for a federal court to
       determine whether the state court’s decision is an objectively reasonable one, nor
       does it require a federal habeas court to offer an independent opinion as to whether
       it believes, based upon its own reading of the controlling Supreme Court
       precedents, that the [petitioner’s] constitutional rights were violated during the state
       court proceedings.

Bell v. Jarvis, 236 F.3d 149, 160 (4th Cir. 2000), cert. denied, 534 U.S. 830 (2001). Moreover, a

determination of a factual issue made by a state court is presumed correct, unless rebutted by clear

and convincing evidence. See 28 U.S.C. § 2254(e)(1).


                                                  7
       Congress intended the standard in the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) to be difficult to meet. See White, 134 S. Ct. at 1702 (2014); Harrington, 562

U.S. at 102. “Section 2254(d) is part of the basic structure of federal habeas jurisdiction, designed

to confirm that state courts are the principal forum for asserting constitutional challenges to state

convictions.” Harrington, 562 U.S. at 103. To prevail in an action brought under section 2254(d),

a petitioner must show that “there was no reasonable basis for the state court to deny relief.” Id.

at 784; see DeCastro v. Branker, 642 F.3d 442, 449 (4th Cir. 2011).

C.     Analysis

       1.      Petitioner’s First Trial

       At petitioner’s first trial, Mary testified that petitioner placed his hands around her throat,

and that he squeezed her throat. (First Trial Tr. (DE 34-5) 56:14–17, 57:1–3, 59:23–60:3, 60:11–

14, 66:5–11). Petitioner admitted that he put his arm around Mary’s neck and choked her. (First

Trial Tr. (DE 34-5) 546:10–547:6). The only verdict reached by the jury was that petitioner was

guilty of assault by strangulation. See Martin, 222 N.C. App. at 214. As to this one verdict, the

court dismisses any claim for ineffective assistance of counsel or the government’s failure to

disclose evidence. Where petitioner admitted to choking Mary, petitioner fails to show any

reasonable probability that the verdict reached in the first trial would be different. The remainder

of the court’s analysis focuses on petitioner’s second trial.

       2.      Ineffective Assistance of Counsel

       In order to establish ineffective assistance of counsel, a petitioner must satisfy a two-

pronged test. See Strickland v. Washington, 466 U.S. 688, 687 (1984). Under the first prong, a

petitioner must show that his counsel’s representation “fell below an objective standard of

reasonableness.” Id. at 688. The court must be “highly deferential” to counsel’s performance and



                                                  8
must make every effort to “eliminate the distorting effects of hindsight.” Id. at 689. Therefore, the

court must “indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id. The second prong requires a petitioner to prove that he

was prejudiced by the ineffective assistance by showing “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

694.

       Petitioner raises numerous claims of ineffective assistance of counsel. Following an

evidentiary hearing on petitioner’s MAR, the state court adjudicated these claims and denied them

on the merits in a detailed order. (See Order Denying MAR (DE 41-18)). For the reasons set

forth below, the state court’s resolution of the ineffective assistance of counsel claims was not

contrary to or an unreasonable application of clearly established federal law, and did not represent

an unreasonable determination of the facts.

       First, petitioner contends that counsel was ineffective when he failed to cross-examine

Mary about reporting to officers that petitioner used two pairs of handcuffs instead of one.

However, two pairs of handcuffs were identified and listed as an exhibit at trial. (Second Trial Tr.

(DE 34-4) 258:18–259:13). Petitioner admitted restraining Mary with handcuffs. (Second Trial

Tr. (DE 34-4) 534:10–11). Moreover, counsel cross-examined Mary in detail regarding the

handcuffs at trial, including whether petitioner used one pair of handcuffs or two. (Second Trial

Tr. (DE 34-4) 113:22–120:21). On such facts, the state court did not unreasonably determine that

trial counsel’s failure to cross-examine Mary about the number of pairs of handcuffs she reported

to the officers failed to show the prejudice component of an ineffective assistance of counsel claim.

       Second, petitioner contends that counsel was ineffective because he failed to cross-examine

Mary about whether petitioner digitally penetrated her. However, trial counsel did cross-examine



                                                 9
Mary regarding the issue of digital penetration, to which she responded that she did not recall.

(Second Trial Tr. (DE 34-4) 153:5–11). Such an answer is not inconsistent with an earlier

statement in the SANE report that petitioner did digitally penetrate Mary. From this testimony,

the state court reasonably concluded that, “at best, [counsel] could have only refreshed her

recollection with the [report], and no evidence was presented whether such recollection would

have produced a different response from the witness.” (Order Denying MAR (DE 41-18) at 8).

The state court did not unreasonably determine that petitioner failed to show ineffective assistance

of counsel based on this claim.

        Third, petitioner contends that counsel was ineffective because he did not cross-examine

Mary regarding her statements that she was yelling or screaming throughout the sexual assault.

(Second Trial Tr. (DE 34-4) 109:24–110:10). Petitioner specifically relies upon testimony from

his first trial, where Sheila testified that Mary said she did not scream or fight because she did not

want to wake the children. (First Trial Tr. (DE 34-5) 470:8–15). However, upon refreshing her

recollection further, Sheila clarified that “she stated she started screaming and he said he would

kill her and she did not scream or fight because she had a three year old and a nine month old

asleep in the house.” (First Trial Tr. (DE 34-5) 470:21–471:5 (emphasis added)). The evidence

at trial also included a written statement by Ashley that Mary’s three-year-old daughter said she

“heard mommy screaming help in her pillow.” (Ashley Lawson Statement (DE 34-2) at 71).

Where the record of the first trial demonstrates Mary testified that she was screaming, the state

court reasonably determined that failing to bring out these minor inconsistencies did not prejudice

petitioner.

        Fourth, petitioner contends that counsel failed to explicitly cross-examine Officer Horst if

he heard screams coming from the victim’s home during the early morning hours. Horst testified



                                                 10
that he had arrived during the early morning hours of the day of the assault to respond to a breaking

and entering down the street. (Second Trial Tr. (DE 34-4) 230:19–231:6). On direct examination,

when asked if he noticed anything about the Martin residence, Horst did not comment that he heard

screaming, but said that petitioner’s truck was there. (Second Trial Tr. (DE 34-4) 231:7–11).

Earlier during the trial, counsel also elicited that the walls in the Martin residence were thin and

that Mary and petitioner could easily hear her neighbors. (Second Trial Tr. (DE 34-4) 175:17–

176:5). Therefore, trial counsel elicited sufficient facts for the jury to infer that Horst did not hear

Mary screaming, even though he did not expressly ask Horst if he heard anything.

          Fifth, petitioner contends that trial counsel’s assistance was ineffective because he did not

cross-examine Mary regarding her statements that petitioner might have had scratches, or

otherwise elicit testimony from other witnesses that petitioner did not have scratches or bruises.

(First Trial Tr. (DE 34-5) 306:4–7, 350:3–5, 622:14–17; Second Trial Tr. (DE 34-4) 108:21–

109:7).     However, trial counsel did elicit uncontradicted testimony from petitioner that he

undressed for the nurse, was examined, and there were no bruises, scratches or marks. (Second

Trial Tr. (DE 34-4) 554:20–555:5).         While additional cross-examination of Mary or direct

testimony from third-party witnesses concerning the absence of scratches or bruising may have

bolstered petitioner’s credibility, when considered against the evidence as a whole, petitioner has

not established a reasonable probability of a different result or that counsel’s performance fell

below an objective standard of reasonableness as to this claim.

          Sixth, petitioner contends that trial counsel was ineffective because he did not introduce

any evidence that police did not locate a gun in petitioner’s residence, truck, or anywhere else.

(See First Trial Tr. (DE 34-5) 353:4–7). Petitioner suggests that such evidence would refute

Mary’s testimony that petitioner told Mary he had a gun in his truck and was going to kill himself.



                                                   11
(Second Trial Tr. (DE 34-4) 56:4–7). However, counsel cross-examined Mary about whether she

knew petitioner had a gun at the time, and she said she did not know. (Second Trial Tr. (DE 34-

4) 144:3–5).    Whether the police found a gun does not have a reasonable probability of

undermining the jury’s verdicts, where it has no relevance to whether petitioner said he had a gun.

        Seventh, petitioner contends that trial counsel was ineffective because he did not introduce

evidence that Mary’s daughter urinated everywhere to explain why Mary’s friends testified that

Mary smelled like urine upon fleeing from her house. (See First Trial Tr. (DE 34-5) 71:3–14;

Second Trial Tr. (DE 34-4) 318:16–20, 332:12–15). Petitioner contends that such evidence would

have shown that Mary could have smelled like urine without urinating on herself. Failure to

introduce such evidence did not prejudice petitioner. Mary testified in both trials that, after being

placed in a choke hold and rendered unconscious, she regained consciousness and was lying in a

pool of her own urine while petitioner penetrated her. (First Trial Tr. (DE 34-5) 66:5–24, Second

Trial Tr. (DE 34-4) 52:17–53:3). Trial counsel questioned Mary’s memory, such as how long she

thought she was unconscious and whether the urine was warm. (Second Trial Tr. (DE 34-4)

125:14–127:6). Petitioner testified that there was no urine on the bed. (Second Trial Tr. (DE 34-

4) 592:4–25). Moreover, while investigating the crime scene, Horst noticed a large wet spot on

the victim’s bed and determined by smell that it was urine. (Second Trial Tr. (DE 34-4) 233:1–8).

Later, trial counsel elicited from Detective Fuller, the lead investigator in the case, that the victim’s

sheets were never sent to the crime lab to be tested for sources of urine. (Second Trial Tr. (DE 34-

4) 273:2–274:8). In sum, trial counsel put the existence or source of any urine on the bed at issue,

and the jury nonetheless convicted. The inference that petitioner suggests — that because Mary’s

daughter urinated everywhere, Mary’s account as to the source of the urine on her body and on the

bed is unreliable — is speculative. Thus, the state court’s ruling that petitioner was not prejudiced



                                                   12
by failure to introduce evidence that Mary’s daughter “peed everywhere” is not an unreasonable

application of controlling law.

       Eighth, petitioner argues that trial counsel failed to elicit evidence that Mary’s last period

was 34–35 days prior to being examined by Sheila on the date of the incident, so any blood taken

from the cervical area during a vaginal swab could have been due to a menstrual period. (See First

Trial Tr. (DE 34-5) 469:24–470:7). Petitioner contends this would have undercut the probative

value of Sheila’s testimony regarding presence of a small blood streak in the cervical area. (See

Second Trial Tr. (DE 34-4) 397:24–398:11). However, Sheila testified that she did not find any

vaginal injury in the instant case, but that absence of injury does not indicate whether sexual

activity was consensual or nonconsensual. (Second Trial Tr. (DE 34-4) 412:1–16, 420:20–421:6).

Moreover, on cross-examination of the government’s serologist, trial counsel did elicit that there

is no way to tell from a vaginal swab if the blood is menstrual or from some other source. (Second

Trial Tr. (DE 34-4) 192:1–14). Thus, the state court did not unreasonably determine that failure

to question Sheila regarding the date of Mary’s last period was not prejudicial.

       The court turns to whether, viewing petitioner’s sub-contentions cumulatively, petitioner

was prejudiced. See Williams v. Taylor, 529 U.S. 362, 399 (2000). As discussed above, each

piece of evidence that petitioner claims trial counsel failed to introduce either 1) was introduced

by other means, or 2) was of scant, if any, significance in light of the evidence adduced at trial.

Considering the evidence cumulatively does not alter the court’s conclusion. Furthermore, the

record demonstrates that trial counsel vigorously cross-examined witnesses throughout the trial,

marshaled the evidence for petitioner’s defense, and successfully secured petitioner’s acquittal on

the charges of attempted first-degree murder and first-degree rape, the most serious felonies

charged in the case. In sum, petitioner’s efforts to mine the record for trial counsel’s missed



                                                13
opportunities to present additional evidence ring hollow. The state court’s decision denying

motion for appropriate relief was not unreasonable under Strickland and its progeny.

        3.      Failure to Disclose Evidence

        “The Due Process Clause requires the prosecution to disclose upon request evidence that

is favorable to the defense and material to guilt or punishment.” United States v. Sterling, 724

F.3d 482, 511 (4th Cir. 2013) (citing United States v. Higgs, 663 F.3d 726, 734–35 (4th Cir.2011)).

Evidence is favorable if it is exculpatory, Brady v. Maryland, 373 U.S. 83 (1963), or if it may be

used for impeachment, Giglio v. United States, 405 U.S. 150 (1972). “The government breaches

its duty if it fails to produce evidence that it is obligated to turn over to the defense, or if it fails to

timely comply with a discovery order in turning over required evidence.” Sterling, 724 F.3d at

511. “A failure to disclose violates due process only if the evidence in question (1) is favorable to

the defendant because it is either exculpatory or impeaching; (2) was suppressed by the

government; and (3) is material in that its suppression prejudiced the defendant.” Id. (citing

Strickler v. Greene, 527 U.S. 263, 281–82 (1999); Vinson v. True, 436 F.3d 412, 420 (4th Cir.

2006)). Undisclosed evidence is material when its cumulative effect is such that “there is a

reasonable probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different.” Kyles v. Whitley, 514 U.S. 419, 433–34 (1995) (internal

quotation marks and citation omitted). A reasonable probability is one sufficient to undermine

confidence in the outcome. Id. at 434.

        Petitioner contends that the government impermissibly withheld evidence that it received

knives that he allegedly used to threaten Mary from Mary’s domestic attorney. Petitioner further

contends that trial counsel would have used this evidence to impeach Mary’s credibility and bolster




                                                    14
petitioner’s theory that Mary fabricated the sexual assault allegations in order to secure a divorce

and full custody of her children and remove petitioner from their lives.

       Trial counsel elicited on cross-examination of Mary that petitioner never threatened Mary

with any knives, and petitioner never showed Mary any knives. (MAR Tr. (DE 34-3) 120:1–22;

Second Trial Tr. (DE 34-4) 132:8–20). Trial counsel further elicited the fact that Mary signed a

complaint for domestic violence protection order which said petitioner “brought knives into the

room” on the night of the incident. (Second Trial Tr. (DE 34-4) 138:2–139:5). When asked if the

allegation written in the complaint for domestic violence protection order was true, Mary said “I

don’t recall saying that he brought knives into the room, the knives were found in the bathroom

by the police officers.” (Second Trial Tr. (DE 34-4) 139:9–12). Trial counsel then proceeded to

question Mary extensively regarding the allegations in her domestic violence complaint and the

outcome of the proceeding. (See Second Trial Tr. (DE 34-4) 139:13–147:14).

       In light of the evidence discussed above, the state court’s decision denying motion for

appropriate relief does not involve an unreasonable application of Supreme Court precedent.3 In

pertinent part, the state court explained:

       The defendant’s MAR constructs an inference-upon-inference ladder to allege such
       a result: if the source information [regarding the knives] had been known, counsel
       might have cross-examined the victim differently, and the victim’s credibility
       might have been impeached, and the level of that impeachment might have
       undermined her remaining testimony, and such undermining of her credibility
       might have made a difference to the jury. The Court concludes that defendant has
       not met the heavy burden of proving each of these inferences, and therefore a
       constitutional violation.

(Order Denying MAR (DE 41-18) at 16).




3
       Petitioner does not argue that that the state court employed an erroneous materiality standard under Kyles.


                                                       15
         Any evidence as to how the police came into possession of the knives would not materially

advance counsel’s fabrication theory. Trial counsel already elicited on cross-examination Mary’s

testimony that petitioner never threatened her with knives, that Mary pursued a domestic violence

complaint alleging petitioner threatened her with knives, and that Mary obtained the relief she

sought in the domestic violence proceeding. Thus, the state court’s application of Giglio and its

progeny was not unreasonable.4

D.       Certificate of Appealability

         Rule 11 of the Rules Governing Section 2254 Cases (“Habeas Rules”) provides “the district

court must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” Having determined petitioner is not entitled to relief and respondent is entitled to

dismissal of the petition, the court considers whether petitioner is nonetheless entitled to a

certificate of appealability with respect to one or more of the issues presented in his habeas petition.

         A certificate of appealability may issue only upon a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). The petitioner must demonstrate that reasonable

jurists could debate whether the issues presented should have been decided differently or that they

are adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

         After reviewing the claims presented in the habeas petition in light of the applicable

standard, the court finds reasonable jurists would not find the court’s treatment of any of

petitioner’s claims debatable or wrong and none of the issues are adequate to deserve

encouragement to proceed further. Accordingly, a certificate of appealability is denied.



4
        Where the state court’s decision regarding materiality survives scrutiny, the court does not reach petitioner’s
argument that the state court based its decision in part on the fact that the prosecution’s failure to provide evidence
was not willful.

                                                         16
                                       CONCLUSION

       Based on the foregoing, respondents’ motion to exceed the page limitation (DE 42) is

GRANTED. Respondents’ motion for summary judgment (DE 39) is GRANTED, and petitioner’s

motion for the same (DE 45) is DENIED. Petitioner’s petition for writ of habeas corpus under 28

U.S.C. § 2254 (DE 34) is DISMISSED. A certificate of appealability is DENIED. The clerk is

DIRECTED to close this case.

       SO ORDERED, this the 30th day of March, 2020.



                                           _________________________
                                           LOUISE W. FLANAGAN
                                           United States District Judge




                                              17
